DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 6-13, filed December 22, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2004/0140900 to Barber et al.  and WO 2010/021687 to Eger.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2-4, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Dependent claim 2 recites "a control unit within a waterproof housing that is separable from the waterproof member."  Therefore, from the language of claim 2, the waterproof housing is a distinct and separate element from the waterproof member.  However, the specification does not clearly define the distinction between these two elements.  The specification makes reference to a waterproof housing in claim 13 in which is states “a waterproof housing which holds the two or more electrodes”.  Meanwhile, claim 1 recites “a waterproof member configured to prevent moisture intrusion to the first and second electrodes.”  Similarly, the description recites a waterproof member 156 (see description of Figs. 17-20).  Therefore, it appears that both elements are the same since they both prevent moisture intrusion to the electrodes. Accordingly, it is not clear from the specification or drawings which element corresponds to the waterproof housing and thus how the waterproof housing is separable from the waterproof member.  For examination purposes, these elements will be interpreted as being separate and distinct.    

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 8 recites in part, “wherein the electrically insulating material defines a non-conductive gap between.”  It is not clear between which elements the electrically insulating material defines a non-conductive gap.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 11-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0140900 to Barber et al. (hereinafter Barber).
Regarding independent claim 1, Barber discloses a pest monitoring system (at least Figs. 1-7, pest control device 110, para. 0050-0053) comprising:
a circuit (at least Fig. 4, sensor 150) having first and second electrodes (contact pads 156 including conductor 154) attached to an electrically insulating material (substrate 151), wherein the electrically insulating material defines a base to which the first and second electrodes are attached (the substrate 151 defines a base on which the conductor and contact pads are attached, para. 0055), wherein the circuit is initially in a first impedance state (prior to pathway 154 being altered, para. 0056), wherein the circuit is configured to change to a second impedance state due to pest activity (as substrate 151 or conductor 153 are consumed or displaced, pathway 154 is eventually altered. This alteration can be utilized to indicate the presence of pests by monitoring one or more corresponding electrical properties of pathway 154, para. 0056), and 
a waterproof member configured to prevent moisture intrusion to the first and second electrode prior to pest activity (by sizing and shaping of head portion 145 and neck portion 147, openings 137 can be sealed to resist the passage of moisture and debris when base 130 and connection members 140 are assembled together, at least para. 0060).
Regarding claim 6, Barber discloses wherein a change in impedance from the first impedance state to the second impedance state indicates exploitation of a bait matrix by pests 
Illustrated below is Fig. 4 of Barber, marked and annotated for the Applicant’s reference.

    PNG
    media_image1.png
    869
    616
    media_image1.png
    Greyscale


Regarding independent claim 11, Barber discloses a pest monitoring system (Fig. 20), comprising:
a) one or more waterproof stations comprising one or more circuit (310 includes components of Figs. 3 and 4 including sensor 150 and thus corresponds to a waterproof station comprising one or more circuit), wherein the one or more circuit monitors impedance (as substrate 151 or conductor 153 are consumed or displaced, pathway 154 is eventually altered. This alteration can be utilized to indicate the presence of pests by monitoring one or more corresponding electrical properties of pathway 154, para. 0056); 
b) one or more control units in communication with the one or more circuit (at least Fig. 3, subassembly 116), wherein the one or more control unit detects any change in impedance and generates a signal in response to a detected change in impedance (subassembly 116 detects changes to the impedance on conductor 153 and substrate 151); 
c) one or more gateways in communication with the one or more control unit in response to the one or more control unit being registered with the one or more gateways (Fig. 20, data collection unit 390 is in communication with sensors 310 and sensors 310 must be registered with DCU 390), wherein the one or more gateways receive the signal and serves as a packet forwarder to a network server (DCU 390 sends data to data collection site 626); and 

Illustrated below is Fig. 20 of Barber for the Applicant’s reference. 

    PNG
    media_image2.png
    777
    700
    media_image2.png
    Greyscale


a control unit having an engagement mechanism (Fig. 3, subassembly 11 includes various components such as 118, 120 and 140), wherein the control unit is configured to detect a change in impedance between two or more electrodes (at least 118 detects a change in impedance between 156), wherein the control unit transmits one or more signal indicative of a change in potential across the two or more electrodes (at least Fig. 8, sensor 112 and associated components transmits a signal at least to interrogator 30), and wherein the one or more signal is further indicative of at least one of: a report number, a battery voltage measurement, a signal strength of a last received acknowledgement from a gateway, station low-battery condition information, or station low- signal strength information (at least Fig. 10, step 226 and 242 in which devices are periodically located and data is loaded from each device, and para. 0084 and Fig. 32, at least step 922 and 932 and para. 0209).
Regarding claim 13, Barber discloses a waterproof housing (Fig. 4, at least elements 140, 145, 146 and 147) which holds two or more electrodes (156), wherein the control unit (at least subassembly 116 including circuit enclosure 118) is operably connected to the waterproof housing via the engagement mechanism (elements in 118 connect to elements 140, 145-147), and wherein, when the control unit is operably connected to the waterproof housing, the control unit automatically transmits at least one registration request to a gateway (at least Figs. 10 and 32 and operations 224, 226 and 242 wherein devices 112 transmit signals to interrogator 30, see at least Fig. 8).
Regarding claim 14, Barber discloses wherein the one or more signal is transmitted from the control unit to a central device (at least Fig. 20 in which sensors 310 transmit data to DCU 
Regarding claim 15, Barber discloses wherein the one or more signal is further representative of a series of impedance measurements over a period of time, and wherein the one or more signal is transmitted from the control unit to a data collection service (at least Figs. 10, 20 and 32, data is periodically collected and sent at least to data collection site 624).
Regarding claim 17, Barber discloses wherein the signal is transmitted from the control unit to a home monitoring system in response to the control unit detecting a change in impedance (at least Fig. 20, signal is transmitted from sensor 310 to data collection unit 390 in response to a change in impedance in sensor 310).  
Regarding claim 18, Barber discloses wherein the one or more signal is further representative of a series of impedance measurements over a period of time, and wherein the signal is transmitted from the control unit to a pest management professional (Fig. 10, the device is interrogated and if pest activity is determined, pest control service provider takes action, at least para. 0086).
Regarding claim 19, Barber discloses a pest monitoring system (Fig. 20), comprising,  
a circuit, wherein the circuit is initially in a first impedance state that is configured to change to a second impedance state due to pest activity (sensor 150 is in a first state that changes to a second state upon detecting pest activity), and 

a central station configured to receive the signal from the control unit in response to the control unit being registered with a gateway (data collection site 626 receives a signal from device 310 which is registered with data collection unit 390, at least para. 0124-0127).
Regarding claim 20, Barber discloses wherein at least a portion of the system defines a removable sensor assembly (Fig. 20, at least sensor 310 can be replaced).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Barber.
Regarding claim 16, Barber discloses wherein the one or more signal is further representative of a series of impedance measurements over a period of time (at least Figs. 10 and 32, steps 226, 242, 922, 932).
Barber fails to disclose wherein the one or more signal is transmitted from the control unit to a cloud server.
However, Barber discloses that the signals are transmitted over the internet (at least para. 0076, 0124 and 0181).  Furthermore, it is well known that transmissions over the internet involve cloud servers to store the data.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barber so that that signals are transmitted over the internet.  This would have been done with the purpose of storing the collected data in a remote location so that it can be retrieved when needed.  
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of WO 2010/021687 to Eger et al. (hereinafter Eger).



In the same field of endeavor, Eger discloses a foam matrix 3 composed of a closed-cell polyurethane foam. In this embodiment, foam matrix 3 provides a water-resistant barrier surrounding at least one, and preferably most or all, of cellulosic food material pieces 2 (a page 9, ll. 14-16 and Fig. 1).  In a further embodiment, Eger discloses using polyurethane foam matrix 228 to reduce the chances of water reaching food material pieces 229 and sensor 150 by providing a barrier to moisture reaching food material pieces 229 and sensor 150 and that as termites reach bait 227 and invade chamber 240, alteration of substrate 151 is likely and eventually pathway 154 is broken, which can be used to signal the presence of termites with communication circuitry 160 of sensing assembly 119 (at page 37, ll. 13-255 and Fig. 10).
Therefore, Eger discloses wherein moisture intrusion through the waterproof member creates a measurable impedance change between the first impedance state and the second impedance state. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barber so that moisture intrusion through the waterproof member creates a measurable impedance change between the first impedance state and the second impedance state, as taught by Eger.  This would have been done to provide a moisture seal while at the same time a bait attractant.  
Regarding claim 7, Barber fails to disclose wherein the waterproof member includes one or more points of interest for pest exploitation, and wherein the one or more points of interest 
In the same field of endeavor, Eger discloses that the composition of polyurethane foam matrix 228 facilitates removal by termites (at page 37, ll. 15-25).  Therefore, Eger discloses a waterproof member including one or more points of interest for pest exploitation, and wherein the one or more points of interest are configured to prevent moisture intrusion to the first and second electrodes prior to a presence of pest activity.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barber as taught by Eger.  This would have been done to provide a moisture seal while at the same time a bait attractant.  
Allowable Subject Matter
Claims 2-4, 9 and 10 would be would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Dependent claims 3-4, 9 and 10 would be allowable due to their dependencies from claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858